EATTORNEY                    GENERAL

                            QFTEXAS




Honorable   Joe D. Carter           Opinion         No. C-331
Chairman
Texas Water Commission
Austin,   Texas                     Re:     Must a water district        that
                                            seeks,   pursuant to Article
                                            7880-33,    to increase    its
                                            powers to include      that of
                                            sanitary~ sewage disposal
                                            accompany with its petition
                                            filed   with the Texas Water
                                            Commission the $250.00 de-
                                            posit    rovided   for in Artl-
Dear Mr. Carter:                            cle 78 8 0-21 V.C.S.

          In your letter      you asked:    “Must a deposit     of $250.00
accompany a petition     filed   with the Texas Water Commission pur-
suant to 7880-3a,    said petition     requesting    the addition   of sani-
tany sewer Dower8 to a district        which did not at the time of its
creation ha<e such power conferred         upon It?”

           The pertinent    part    of    Article      7880-3a,   Vernon’s   Civil
Statutes   provides   that;
                  II. . .the duty to hear and determine
           petitions     for the creation       of a district
           proposed    to exercise     the powers and func-
           tions    in this Section     provided     shall,   ex-
           clusively,      be vested in the State Board
           of Water Engineers        of the State of Texas,
           who shall hear and determine           the same
           under the applicable        provisions      of Section
           5 of Chapter 280, Acts of the Regular
           Session    of the Forty-first        Legislature.      . . .
           And (7) any districts        now or hereafter        exist-
           ing under the provisions         of said Chapter 25,
           which district      did not at the time of its
           creation    have conferred      upon it the powers
           in this Section       provided    for,   Mayo receive
           and assume the additional          powers by this




                                          -1578-
Hon. Joe D. Carter,        page    2 (C-331)


            Section provided  for in the same manner and
            by the same procedures   as are provided for
            in this Section.  . . .”

            Article    7880-21    V.C.S.     provides    in part    that;

                      . .A petition    to be filed   with said
            Board must be accompanied       by, a deposit  of
            Two Hundred and Fifty      ($250.00)   Dollars   for
            the use of the State,      as provided    for other
            fees collected   under this act; no part of
            which shall be returned,       except as herein-
            after provided.     . . .I’

             Under Article 7880-3a,            a water district      seeking    to
obtain authority         to provide      for sanitary    sewage disposal        must
do so “in the same manner and by the same procedures                      as are
provided     for inthis        Section.”       (Emphz     supplied.     y The
procedures      to be followed        are “the applicable       provlsions      of
Section     5 of Chapter 280, Act of the Regular Session                  of the
Forty-first      Legislature.”          Section   5 is now codified       as Arti-
cle 7880-21,       V.C.S.      This being a direct       mandate to follow
the procedure       outlined      by Article     7880-21 we see no other
alternative       but to sa’ that this “procedure,”             like all others
provided     in Article      7 8 80-21,   must be followed.        It would be
an invidious       distinction       to say that when you file          a petition
to create      a district      with sewage disposal       powers you must pay
the deposit,       while on the other hand a district              which seeks
to enlarge      their    powers to encompass this type of activity~                is
exempt from the payment of such a deposit.

          The purpose of the deposit        is to help defray the
cost of filing     the petition    and holding   a hearing,   and since
both actions    require  that a petition      be filed  and a hearing
held it would certainly       be unjust   to say that one should pay
the deposit    and the other should not.        Such an interpretation
would, in our opinion,       do violence   to sound statutory    con-
struction   in that it would amount to unequal treatment           of
people in similar circumstances.

          Therefore,    you are respectfully    advised that when a
water district    seeks to have the Texas Water Commission grant
it the power to dispose     of sanitary    sewage, pursuant to Arti-
cle 7880-3a,   it must accompany with its petition       the $250.00
deposit  provided    for in Article  7880-21.




                                           -1579-
Hon.   Joe D. Carter,   page   3 (C-331)

                             SUMMARY


                  When a water district   seeks to enlarge
            its powers to include    that of sanitary  sewage
            disposal,   It must, pursuant to Article   T&30-
            21 V.C.S.,    deposit $250.00 as provided  for in
            said Article.

                                    Very truly     yours,


                                                 General    of   Texas




GCB:gm:dj

APPROVED:
OPINION COMMITTEE

W. V. Geppert,    Chairman
John Reeves
Arthur Sandlin
Robert Owen
Paul Phy

APPROVEDFOR ATTORNEYGENERAL
By: Roger Tyler




                                   -1580-